IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,425-01


                         EX PARTE POWELL JONES, JR., Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 35,707-A IN THE 66TH DISTRICT COURT
                                FROM HILL COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to unlawful

possession of a firearm by a felon, and originally received deferred adjudication community

supervision. He was later adjudicated guilty and sentenced to sixty years’ imprisonment. The Tenth

Court of Appeals affirmed his conviction. Jones v. State, No. 10-17-00118-CR (Tex. App. — Waco

January 3, 2018) (not designated for publication).
                                                                                                      2

       Applicant contends, among other things,1 that his counsel at adjudication rendered ineffective

assistance because counsel failed to adequately consult with or communicate with Applicant prior

to the adjudication proceeding, failed to investigate, failed to obtain Applicant’s medical records,

or consult with and/or subpoena Applicant’s treating physicians to testify as to the reasons for

Applicant’s inability to comply with conditions of community supervision. Applicant alleges that

counsel failed to investigate and present evidence that Applicant did in fact successfully complete

group counseling as required by the conditions of community supervision. Finally, Applicant alleges

that counsel refused to and continues to refuse to provide him with copies of his file.

       Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order adjudication counsel to respond to Applicant’s claims of ineffective assistance of counsel.

The trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d). In the

appropriate case, the trial court may rely on its personal recollection. Id.

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether the

performance of Applicant’s adjudication counsel was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant. The trial court shall also make any other findings of fact and


       1
           This Court has considered Applicant’s other claim and finds it to be without merit.
                                                                                                      3

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim for

habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: October 23, 2019
Do not publish